United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-1807
                       ___________________________

                            United States of America,

                       lllllllllllllllllllllPlaintiff - Appellee,

                                          v.

                                Pedro Valdovinos,

                     lllllllllllllllllllllDefendant - Appellant.
                                      ____________

                   Appeal from United States District Court
                     for the District of Nebraska - Omaha
                                 ____________

                         Submitted: September 1, 2021
                           Filed: September 7, 2021
                                [Unpublished]
                                ____________

Before LOKEN, COLLOTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Pedro Valdovinos appeals after he pleaded guilty to a drug offense and a
firearms offense, and the district court1 imposed a sentence consistent with his

      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
binding Federal Rule of Criminal Procedure 11(c)(1)(C) plea agreement, which
contained an appeal waiver. His counsel has moved for leave to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), contending that the
appeal waiver was not knowing and voluntary, and arguing that the sentence is
substantively unreasonable.

       Upon careful review, we conclude that the appeal waiver is valid and
enforceable because Valdovinos knowingly and voluntarily entered into the plea
agreement and the appeal waiver, his argument falls within the scope of the appeal
waiver, and no miscarriage of justice would result from enforcing the waiver. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010); United States v. Andis, 333
F.3d 886, 889-92 (8th Cir. 2003) (en banc). Finally, we have independently reviewed
the record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no nonfrivolous
issues for appeal falling outside the scope of the appeal waiver. Accordingly, this
appeal is dismissed, and counsel’s motion to withdraw is granted.
                        ______________________________




                                         -2-